DISMISSAL FORM FOR CIVIL CASES ON ANT'S MOTION /SETTLEMENT          






                     NO. 12-04-00036-CV
 
IN THE COURT OF APPEALS

TWELFTH COURT OF APPEALS DISTRICT

TYLER, TEXAS


HERBERT W. LARSON,                                  §     APPEAL FROM THE 3RD
APPELLANT

V.                                                                         §     JUDICIAL DISTRICT COURT OF

NCNB TEXAS NATIONAL BANK,
APPELLEE                                                        §     HENDERSON COUNTY, TEXAS





MEMORANDUM OPINION
PER CURIAM
            Appellant has filed a motion to dismiss this appeal, and all other parties to the appeal have
been given notice of the filing of the motion.  The motion represents that the parties' have reached
a settlement agreement disposes of all issues presented for appeal.  Because Appellant has met the
requirements of Texas Rule of Appellate Procedure 42.1(a)(2), the motion is granted, and the appeal
is dismissed. 
Opinion delivered May 28, 2004.
Panel consisted of Worthen, C.J., Griffith, J., and DeVasto, J.








(PUBLISH)